Citation Nr: 0218177	
Decision Date: 12/16/02    Archive Date: 12/24/02

DOCKET NO.  98-02 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

Entitlement to service connection for a skin rash of the 
buttocks and right leg, fatigue, a sleep disorder, and 
aching muscles, claimed as due to undiagnosed illness.


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel










INTRODUCTION

The veteran served on active duty from October 1978 to 
October 1982, and from September 1990 to May 1991. 

This matter comes before the Board of Veterans' Appeals 
from a December 1997 RO decision that denied service 
connection for a skin rash of the buttocks and right leg, 
fatigue, a sleep disorder, and unspecified aching muscles, 
all claimed as due to an undiagnosed illness based on 
Persian Gulf War service.  In February 2000, the Board 
remanded the case for additional development.

The American Legion has filed various statements on behalf 
of the veteran.  However, a valid power of attorney form 
has not been completed and filed with the VA.  In October 
2002, the Board requested that the veteran clarify within 
30 days whether he wishes to appoint a representative.  He 
did not respond.


FINDINGS OF FACT

1.  The veteran served on active duty in Southwest Asia 
during the Persian Gulf War.

2.  Beginning after active duty, the veteran has had 
complaints of a skin rash of the buttocks and right leg, 
and such problem is associated with a diagnosed skin 
disorder including lichen simplex chronicus; the condition 
began after service and was not caused by any incident of 
service.  

3.  Beginning after active duty, the veteran has had 
complaints of fatigue, and such problem is associated with 
diagnosed depression; the condition began after service 
and is not due to any incident of service; and there is no 
diagnosis of chronic fatigue syndrome.

4.  Beginning after active duty, the veteran has had 
complaints of sleeping problems, and such problem is 
associated with diagnosed depression and possible sleep 
apnea; the condition began after service and is not due to 
any incident of service.  

5.  Beginning after active, the veteran has had complaints 
of aching muscles; such complaints are in part due to 
diagnosed orthopedic disorders; and his other generalized 
complaints of aching muscles do not represent undiagnosed 
illness of a compensable degree.


CONCLUSIONS OF LAW

1.  A skin rash of the buttocks and right leg was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 1117 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2002).

2.  A claimed disability of fatigue was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
1117 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.317 
(2002).

3.  A sleep disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 1117 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.317 (2002).

4.  A claimed disability of aching muscles was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 1117 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2002).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran first served on active duty in the Army from 
October 1978 to October 1982.  He had later Reserve 
service.  He again had active duty in the Army from 
September 1990 to May 1991, which included service in 
Southwest Asia during the Persian Gulf War. 

Except for an enlistment examination (showing no pertinent 
abnormality), service medical records from the first 
period of active service are unavailable.  There are a few 
service medical records from the second period of active 
service, but these do not refer to the conditions now 
claimed for service connection.  The RO has made repeated 
attempts (including after a Board remand) to obtain 
additional service medical records from the service 
department and from the veteran, but all attempts have 
been unsuccessful.

Post-active duty medical records show that in October 1992 
the veteran was seen for a complaint of a rash on the 
buttocks, and this was assessed as a tinea or fungal rash.  

In December 1992, he underwent a VA joints examination due 
to complaints involving left ankle sprain residuals (which 
are now service-connected).  At that time there was no 
mention of other problems now claimed for service 
connection.  A number of other post-active duty medical 
records from the 1990s refer to ailments not involved in 
the current appeal.  For example, the veteran was 
hospitalized in December 1994 for cellulitis and 
lymphadenopathy; a general medical examination during that 
admission is silent as to conditions which the veteran now 
claims for service connection.

On a May 1995 VA Persian Gulf War examination, complaints 
included muscle cramps for the past year, and a rash of 
the lower back and right lower leg since returning from 
the Persian Gulf.  As to the skin, examination showed some 
lichenified areas over the sacral area, as well as a 
hyperpigmented area over the right shin.  Muscle and 
neurological findings were normal.

VA medical records from August 1995, and continuing into 
1996, reflect treatment for a rash on the buttocks and 
right leg, and the diagnosis was lichen simplex chronicus 
with folliculitis.  In February 1996, besides being seen 
for the skin condition of lichen simplex chronicus, the 
veteran complained that he felt tired all the time and was 
not sleeping well, and there was an assessment of possible 
depression.  He was given medication for depression, and 
in March 1996 he reported he was less depressed and 
sleeping better.  He thereafter continued to receive 
treatement for symptoms of depression.  On an April 1996 
skin biopsy of the right lower leg, the diagnosis was 
lichen simplex chronicus vs. lichen planus vs. nummular 
eczema.  

On a December 1996 VA general medical examination, the 
veteran complained of a rash on the buttocks and leg, 
chronic fatigue, and generalized decreased strength.  
Examination showed a diffuse papulopustular rash on the 
buttocks bilaterally with significant scarring and some 
active pustular lesions; it was unclear if this was 
folliculitis.  He also had a hyperpigmented, hypertrophic 
plaque on the right foreleg.  Diagnoses included rash on 
the buttocks, hyperpigmented rash on the legs, chronic 
fatigue, generally decreased strength, and subjective 
report of decreased memory.  

On a December 1996 VA muscles examination, the veteran 
complained that he had general muscle weakness in all 
extremities since his Persian Gulf War service.  Objective 
examination findings were normal.  The impression was 
subjective muscle weakness, and no evidence on physical 
examination of muscle weakness.  It was commented that the 
veteran said he was not as strong as he used to be, but he 
had full strength against normal resistance. 

On a December 1996 VA neurological examination, the 
veteran complained of generalized muscle weakness and 
headaches.  He said his muscle weakness was generalized, 
and he related that this referred to having less stamina 
than he had five years ago.  Objective muscle and 
neurological findings were normal.  The impression was 
tension type headache, and no evidence of neuromuscular 
problem otherwise.

On an August 1997 VA mental examination, the veteran 
complained of aching bones and the lack of strength and 
energy over the past 2 years.  He also reported being 
somewhat nervous and anxious, irritable, somewhat 
depressed, and forgetful.  Diagnoses on Axis I were 
adjustment disorder with depressed mood, and rule out 
dementia, not otherwise specified.  Conditions listed on 
Axis III included chronic fatigue.  

A February 2000 VA medical record shows treatment for 
bilateral shoulder pain diagnosed as acromioclavicular 
arthrosis.  The veteran reported depression and lack of 
energy in October 2000, and he was under treatment for 
depression.  In January 2001, he complained of depression 
and sleep problems, with periods of not breathing during 
sleep, since the Persian Gulf War.  Assessments included 
probable sleep apnea and depression/insomnia.  

II.  Analysis

Through discussions in correspondence, the rating 
decision, the statement of the case, and the supplemental 
statement of the case, the RO has informed the veteran of 
the evidence necessary to substantiate his claims, and he 
has been informed of his and the VA's respective 
responsibilities for providing evidence.  Identified 
medical records have been obtained to the extent possible, 
and VA examinations have been provided.  Most of the 
veteran's service medical records are unavailable.  The RO 
has made repeated attempts (including after a Board 
remand) to obtain additional service medical records from 
the service department and from the veteran, but all 
attempts have been unsuccessful.  It must be concluded 
that additional service medical records do not exist or 
that further efforts to obtain the records would be 
futile.  The Board also notes that the veteran does not 
assert that the claimed conditions would be shown in 
service medical records; rather, he claims service 
connection based on the Persian Gulf War provisions. Under 
the circumstances, the notice and duty to assist 
provisions of the law have been satisfied.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159; see Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for disability due to a 
disease or injury that is incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

Subject to various conditions, service connection may be 
granted for a disability due to undiagnosed illness of a 
veteran who served in the Southwest Asia theater of 
operations during the Persian Gulf War.  Among the 
requirements are that there are objective indications of a 
chronic disability resulting from an illness or 
combination of illnesses manifested by one or more signs 
or symptoms such as fatigue, signs and symptoms involving 
the skin, headache, muscle pain, joint pain, neurological 
signs or symptoms, neuropsychological signs or symptoms, 
signs and symptoms involving the respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, 
and menstrual disorders.  The illness must become manifest 
during either active service in the Southwest Asia theater 
of operations during the Persian Gulf War or to a degree 
of 10 percent or more, under the appropriate diagnostic 
code of 38 C.F.R. Part 4, not later than December 31, 
2006.  By history, physical examination, and laboratory 
tests, the disability cannot be attributed to any known 
clinical diagnosis.  There must be objective signs that 
are perceptible to an examining physician and other non-
medical indicators that are capable of independent 
verification.  There must be a minimum of a 6 month period 
of chronicity.  There must be no affirmative evidence that 
relates the undiagnosed illness to a cause other than 
being in the Southwest Asia theater of operations during 
the Persian Gulf War.  38 U.S.C.A. 1117; 38 C.F.R. 3.317.  
If signs or symptoms have been medically attributed to a 
diagnosed (rather than an undiagnosed) illness, the 
Persian Gulf War presumption of service connection does 
not apply.  VAOPGCPREC 8-98.

The Board notes that the Persian Gulf War illness 
provisions of 38 U.S.C.A. § 1117 were recently amended, 
effective March 1, 2002.  In pertinent part, the new law 
provides that, in addition to certain chronic disabilities 
from undiagnosed illness, service connection may also be 
given for medically unexplained chronic multisymptom 
illness (such as chronic fatigue syndrome, fibromyalgia, 
and irritable bowel syndrome) that is defined by a cluster 
of signs and symptoms, as well as for any diagnosed 
illness that the VA Secretary determines by regulation 
warrants a presumption of service connection. 

The veteran's last period of active duty, in 1990-1991, 
included service in Southwest Asia during the Persian Gulf 
War.  There is no evidence that he had a skin rash, 
fatigue, sleep disorder, or aching muscles (besides aches 
associated with his service-connected left ankle 
condition) in service.  As noted above, the veteran does 
not assert that service medical records would include any 
references to the claimed conditions.  

With regard to a skin condition, post-active duty medical 
records show complaints of a rash on the buttocks and 
right leg.  There has been a diagnosis for the skin rash 
(generally lichen simplex chronicus).  As this problem 
does not involve an undiagnosed illness (or one of the 
special diagnosed conditions for Persian Gulf War 
illness), service connection under the Persian Gulf War 
provisions may not be granted.  Moreover, there is no 
competent medical evidence to link the diagnosed skin 
condition to the veteran's active duty, and thus direct 
service connection is not in order.

The veteran has had subjective complaints of fatigue and 
sleeping problems after service.  The fatigue complaints 
have been attributed to diagnosed depression.  The veteran 
has not been diagnosed as having chronic fatigue syndrome 
(one of the special diagnosed conditions for service 
connection based on Persian Gulf War illness).  See 
38 C.F.R. § 4.88a.  The complaints of sleeping problems 
have been attributed to depression and possible sleep 
apnea.  As the complaints of fatigue and sleeping problems 
have been attributed to diagnosed conditions (and not one 
of the special diagnosed conditions for Persian Gulf War 
illness), service connection under the Persian Gulf War 
provisions may not be granted.  Moreover, there is no 
competent medical evidence to link the diagnosed 
conditions to the veteran's active duty, and thus direct 
service connection is not in order.

Beginning after service, the veteran has complained of 
aching muscles.  He has had a few complaints of aches 
associated with diagnosed conditions such as left ankle 
and shoulder problems.  This claim pertains to complaints 
of generalized aching muscles.  There is no diagnosis for 
the generalized muscle complaints, and thus there is no 
basis for direct service connection.  See Degmetich v. 
Brown, 104 F.3d 1328 (1997).  With regard to the Persian 
Gulf War provisions on service connection for undiagnosed 
illness, there is no credible evidence that generalized 
complaints of muscle weakness have been to a compensable 
degree under any analogous diagnostic code.  In this 
regard, repeat VA examinations have noted normal muscle 
strength and functioning.  Thus service connection under 
the Persian Gulf War provisions are not in order.

The Board finds that the claimed conditions were not 
incurred in or aggravated by service.  As the 
preponderance of the evidence is against the claims, the 
benefit-of-the-doubt rule does not apply, and the claims 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for a skin rash of the buttocks and 
right leg is denied.

Service connection for fatigue is denied.

Service connection for a sleep disorder is denied.

Service connection for aching muscles is denied.


		
	L.W. TOBIN
	 Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

